Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 15, 2014

                                      No. 04-14-00552-CV

                                          Cesar VELEZ,
                                            Appellant

                                                 v.

                                UNIVERSITY OF MISSOURI,
                                        Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-11974
                       Honorable Solomon Casseb, III, Judge Presiding


                                         ORDER
       The clerk’s record was due September 3, 2014, but was not filed. On September 10,
2014, the clerk filed a notification of late record stating the clerk’s record was not filed because
appellant has not paid or made arrangements to pay the clerk’s fee to prepare the record and
appellant is not entitled to the record without paying the fee.

        Accordingly, we ORDER appellant to provide written proof to this court on or before
September 25, 2014 that either (1) the clerk’s fee has been paid or arrangements satisfactory to
the clerk have been made to pay the clerk’s fee; or (2) appellant is entitled to the clerk’s record
without prepayment of the clerk’s fee. See TEX. R. APP. P. 20.1, 35.3(a). If appellant fails to file
such proof within the time provided, this appeal will be dismissed for want of prosecution. See
TEX. R. APP. P. 37.3(b).


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of September, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court